This matter is before the court on an order of certiorari and transfer to review a decision of the Water Power and Control Commission of the State of New York upon a water supply application of the city of New York. The application is known as No. 1270. The correctness of the decision of the Commission is challenged on the grounds that it was arbitrary, capricious and contrary to the credible evidence and not supported by the evidence in the record. A careful examination of the record and of all the exhibits that were before the Commission supports the decision of the Commission. Decision confirmed, with fifty dollars costs and disbursements. Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ., concur. ¡